DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the application filed on November 25, 2020.  Claims 1-20 are pending.  Claims 1 and 13 are independent.

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 25, 2020 has been considered.  The submission is in compliance with the provisions of 37 CFR 1.97.  The Forms PTO-1449 are signed and attached hereto.

Claim Objections
Claims 5, 7, 8, 10-12 and 15-19 are objected to because the noted limitations below were not defined in the claim or not defined in the preceding claims in which it depends.  The following informalities: 
In claims 5, 10-12 and 15-17, the claims recite “the adaptation”.  There is insufficient antecedent basis for this limitation in the claim.  It is not clear what is “the adaptation”.
In claims 5, 10-12 and 15-17, the claims recite “the adaptation”.  There is insufficient antecedent basis for this limitation in the claim.  It is not clear what is “the adaptation”.
In claim 7, the claim recites “the component”.  There is insufficient antecedent basis for this limitation in the claim.  It is not clear what is “the component”.
In claim 7, the claim recites “the latter”.  There is insufficient antecedent basis for this limitation in the claim.  It is not clear what is meant by “the latter”.
In claim 10, the claim recites “the time curve”.  There is insufficient antecedent basis for this limitation in the claim.  It is not clear what is “the time curve”.
In claim 10, the claim recites “the movement”.  There is insufficient antecedent basis for this limitation in the claim.  It is not clear what is “the movement”.
In claims 5 and 15-17, the claims recite “the traffic relationship”.  There is insufficient antecedent basis for this limitation in the claim.  It is not clear what is “the traffic relationship”.
In claims 8, 18 and 19, the claims recite “the presently traveled lane”.  There is insufficient antecedent basis for this limitation in the claim.  It is not clear what is “the presently traveled lane”.
Appropriate correction is required.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication No. 20210199755 Emadi et al. (hereinafter “Emadi”). 
With respect to independent claims 1 and 13, Emadi discloses wherein the surroundings sensor measures in an adaptable detection region by emitting a transmission signal and receiving a reception signal resulting due to reflection of the transmission signal (see paragraph [0024]: data from other sensors of the sensor array to determine the environment, including agents 104A-104B and objects 108, surrounding vehicle 102. Vehicle 102 may include a sensor array that includes a radio detection and ranging (radar) transceiver. Radar is a detection system that uses radio waves to extract information about the agents in the radar system FOV. As described in more detail below, a radar system that includes a transmitter with channels that transmits electromagnetic waves in the radio frequencies (RF), an antenna array with a number of antenna elements, a receiver with number of receiving channels to receive the data from the antenna elements, and a processor to process the data to determine properties of the objects 108 and agents 104A-104B (e.g., Doppler, range, or azimuth angle). Radar pulses transmitted 106 from the transmitter are reflected by objects 108 and agents 104A-104B in the radar system FOV and are detected by the receiver.), 
wherein the detection region is adapted in dependence on an item of traffic information describing at least one further road user, in particular a further motor vehicle, in relation to an ego motor vehicle to reduce interference between the surroundings sensor of the motor vehicle and at least one surroundings sensor of the further road user (see paragraph [0025]:  Radar pulses are reflected from objects 108 and agents 104A-104B in the FOV. In particular embodiments, the processor of the radar system may apply beamforming to determine the azimuth angle of objects 108 and agents 104A-104B. Beamforming is a signal processing technique applied to reflected signal 110 received by the antenna array for directional signal reception. The antenna elements of the antenna array are combined so that reflected signal 110 received at particular angles experience constructive interference while reflected signal 110 received at other angles experience destructive interference.).  
With respect to dependent claim 2, Emadi discloses wherein the detection region is adapted by digital beamforming, in particular using phase shifters in a transmission path of the surroundings sensor, and/or by adapting the emission power (see paragraphs [0025] and [0027]:  Radar pulses are reflected from objects 108 and agents 104A-104B in the FOV. In particular embodiments, the processor of the radar system may apply beamforming to determine the azimuth angle of objects 108 and agents 104A-104B. Beamforming is a signal processing technique applied to reflected signal 110 received by the antenna array for directional signal reception. The subset of the antenna elements may, be selected based on satisfying one of more transmission criteria. In particular embodiments, the transmission criteria may be determined based on radar parameters associated with a scenario.  Limiting the transmission of radar signal 206 and reception of the reflected radar signal 210 to a subset of antenna elements leads to a significant reduction in the power burden of vehicle 102 and the reduction in the amount of radar data leads to significant reduction in the computational and memory burden on vehicle 102.).
With respect to dependent claims 3 and 14, Emadi discloses wherein the traffic information includes a position and orientation of the further road user in relation to the motor vehicle and/or is at least partially determined from sensor data from the at least one surroundings sensor itself and/or from a further surroundings sensor of the motor vehicle and/or from communication data of a communication device of the motor vehicle, in particular by way of motor vehicle-to-motor vehicle communication (see paragraph [0050]:  Using the vehicle's GPS data and/or image-based localization techniques (e.g., simultaneous localization and mapping, or SLAM), the perception module 1510 could determine the pose (e.g., position and orientation) of the vehicle or the poses of the vehicle's sensors within the high-definition map. The pose information, in turn, may be used by the perception module 1510 to query the high-definition map and determine what objects are expected to be in the environment.).  
With respect to dependent claim 4, Emadi discloses wherein the traffic information is furthermore determined comprising a movement velocity and/or a movement direction of the at least one further road user (see paragraph [0050]: Perception module 1510 may also determine the various characteristics of the agents. For example, perception module 1510 may track the velocities, moving directions, accelerations, trajectories, relative distances, or relative positions of these agents.).  
With respect to dependent claim 5, Emadi discloses wherein the adaptation of the detection region takes place in dependence on an item of classification information contained in the traffic information and/or derived from it and describing the traffic relationship between the motor vehicle and the further road user (see paragraphs [0050] and [0051]:  perception module 1510 may include one or more agent modelers (e.g., object detectors, object classifiers, or machine-learning models trained to derive information from the sensor data) to detect and/or classify agents present in the environment of the vehicle (e.g., other vehicles, pedestrians, moving objects).  For example, each agent in the environment may be represented by a sequence of values, starting with the agent's coordinate, classification (e.g., vehicle, pedestrian, etc.), orientation, velocity, trajectory, and so on.).  
With respect to dependent claim 6, Emadi discloses wherein in the case of an item of classification information describing a further road user approaching in another lane, the detection1307780721US region of the surroundings sensor is adapted to at least partially omit the lane of the further road user (see Figure 8 and paragraph [0050]:  perception module 1510 may process the available data (e.g., sensor data, data from a high-definition map, etc.) to derive information about the contextual environment. For example, perception module 1510 may include one or more agent modelers (e.g., object detectors, object classifiers, or machine-learning models trained to derive information from the sensor data) to detect and/or classify agents present in the environment of the vehicle (e.g., other vehicles, pedestrians, moving objects). Perception module 1510 may also determine the various characteristics of the agents. For example, perception module 1510 may track the velocities, moving directions, accelerations, trajectories, relative distances, or relative positions of these agents.).  
With respect to dependent claim 7, Emadi discloses wherein the component of the lane of the further road user removed from the detection region is located in front of the latter and/or comprises a determined detection region of the further of the at least one surroundings sensor of the other road user in this lane (see paragraphs [0024]:  Vehicle 102 may include a sensor array that includes a radio detection and ranging (radar) transceiver. Radar is a detection system that uses radio waves to extract information about the agents in the radar system FOV.).  
With respect to dependent claims 8, 18 and 19, Emadi discloses wherein in the case of an item of classification information describing a directly preceding road user, the detection region is restricted to a lateral component of the presently traveled lane, in particular one half (see Figure 1 and paragraphs [0050] and [0051]:  perception module 1510 may include one or more agent modelers (e.g., object detectors, object classifiers, or machine-learning models trained to derive information from the sensor data) to detect and/or classify agents present in the environment of the vehicle (e.g., other vehicles, pedestrians, moving objects).  For example, each agent in the environment may be represented by a sequence of values, starting with the agent's coordinate, classification (e.g., vehicle, pedestrian, etc.), orientation, velocity, trajectory, and so on.).  
With respect to dependent claims 9 and 20, Emadi discloses wherein for at least one item of classification information, in particular in the case of an item of classification information describing one of the further road users as a potential collision object and/or as not having at least one potentially interfering surroundings sensor and/or describing the further road user as a relevant object for a vehicle function using the sensor data of the surroundings sensor, no adaptation of the detection region takes place (see paragraph [0053]:  planning module 1520 may utilize the predicted information encoded within the predicted contextual representation (e.g., predicted location or trajectory of agents, semantic data, etc.) and any other available information (e.g., map data, traffic data, accident reports, weather reports, target destinations, and any other suitable information) to determine one or more goals or navigation instructions for the vehicle. As an example and not by way of limitation, based on the predicted behavior of the agents surrounding the vehicle and the traffic data to a particular destination, planning module 1520 may determine a particular navigation path and associated driving operations for the vehicle to avoid possible collisions with one or more agents. In particular embodiments, planning module 1520 may generate, based on a given predicted contextual presentation, several different plans (e.g., goals or navigation instructions) for the vehicle. For each plan, the planning module 1520 may compute a score that represents the desirability of that plan. For example, if the plan would likely result in the vehicle colliding with an agent at a predicted location for that agent, as determined based on the predicted contextual representation, the score for the plan may be penalized accordingly. Another plan that would cause the vehicle to violate traffic rules or take a lengthy detour to avoid possible collisions may also have a score that is penalized, but the penalty may be less severe than the penalty applied for the previous plan that would result in a collision.).  
With respect to dependent claim 10, Emadi discloses wherein the time curve of the adaptation of the detection region is selected in dependence on at least one item of traffic information describing the movement of the further road user (see paragraph [0044]:  Range processing module 1422 of radar-signal processing module 1440 may perform a mathematical transformation of the radar data to determine the distance or range of an object (e.g., agent) from the vehicle to the object by measuring the elapsed time between sending the radar signal and receiving the reflected signal from the object. Doppler processing module 1424 may perform a mathematical transformation of the radar data from the time domain to the frequency domain to determine the velocity or Doppler of an object (e.g., agent) by measuring the frequency shift of the radar signal transmitted and the radar signal reflected by the object. Beam-forming module 1426 may perform a mathematical transformation of the radar data to determine the azimuth or lateral angle of an object (e.g., agent) by measuring the electronic phase scanning the radar signals.).  
With respect to dependent claim 11, Emadi discloses wherein the adaptation of the detection region at least partially takes place according to a rule set which is provided for multiple motor vehicles, in particular also at least one further road user, describes a cooperative, in particular complementary adaptation of the detection regions of surroundings sensors of different road users for at least one traffic situation, and evaluates the traffic information (see paragraph [0053]:  As an example and not by way of limitation, based on the predicted behavior of the agents surrounding the vehicle and the traffic data to a particular destination, planning module 1520 may determine a particular navigation path and associated driving operations for the vehicle to avoid possible collisions with one or more agents. In particular embodiments, planning module 1520 may generate, based on a given predicted contextual presentation, several different plans (e.g., goals or navigation instructions) for the vehicle. For each plan, the planning module 1520 may compute a score that represents the desirability of that plan. For example, if the plan would likely result in the vehicle colliding with an agent at a predicted location for that agent, as determined based on the predicted contextual representation, the score for the plan may be penalized accordingly. Another plan that would cause the vehicle to violate traffic rules or take a lengthy detour to avoid possible collisions may also have a score that is penalized, but the penalty may be less severe than the penalty applied for the previous plan that would result in a collision. A third plan that causes the vehicle to simply stop or change lanes to avoid colliding with the agent in the predicted future may receive the highest score.).  
With respect to dependent claim 12, Emadi discloses wherein the adaptation of the detection region takes place at least partially on the basis of mutual coordination with the further road user using a communication link with the further road user (see paragraphs [0024] and [0041]:  Vehicle 102 may include a sensor array that includes a radio detection and ranging (radar) transceiver. Radar is a detection system that uses radio waves to extract information about the agents in the radar system FOV. As described in more detail below, a radar system that includes a transmitter with channels that transmits electromagnetic waves in the radio frequencies (RF), an antenna array with a number of antenna elements, a receiver with number of receiving channels to receive the data from the antenna elements, and a processor to process the data to determine properties of the objects 108 and agents 104A-104B (e.g., Doppler, range, or azimuth angle).  The radar parameters associated with the scenario may include an amount or range of the azimuth angle or elevation angle coverage to provide the field of view (FOV) or an amount of signal-to-noise ratio (SNR) of the radar signal. At step, 1320, the computing system may determine a configuration of the subset of the plurality of antenna elements satisfying the one or more transmission criteria. As an example and not by way of limitation, the configuration of the subset may be an L-shaped configuration based on determining the vehicle is in a downhill scenario. At step 1330, the computing system may configure a switching network to couple each antenna element of the subset of antenna elements to a corresponding receiving channel and a corresponding transmitting channel.).  
With respect to dependent claim 15, Emadi discloses wherein the adaptation of the detection region takes place in dependence on an item of classification information contained in the traffic information and/or derived from it and describing the traffic relationship between the motor vehicle and the further road user (see paragraph [0050]: perception module 1510 may include one or more agent modelers (e.g., object detectors, object classifiers, or machine-learning models trained to derive information from the sensor data) to detect and/or classify agents present in the environment of the vehicle (e.g., other vehicles, pedestrians, moving objects). Perception module 1510 may also determine the various characteristics of the agents. For example, perception module 1510 may track the velocities, moving directions, accelerations, trajectories, relative distances, or relative positions of these agents. In particular embodiments, perception module 1510 may also leverage information from a high-definition map. The high-definition map may include a precise three-dimensional model of the environment, including buildings, curbs, street signs, traffic lights, and any stationary fixtures in the environment. Using the vehicle's GPS data and/or image-based localization techniques (e.g., simultaneous localization and mapping, or SLAM), the perception module 1510 could determine the pose (e.g., position and orientation) of the vehicle or the poses of the vehicle's sensors within the high-definition map.).  
With respect to dependent claims 16 and 17, Emadi discloses wherein the adaptation of the detection region takes place in dependence on an item of classification information contained in the traffic information and/or derived from it and describing the traffic relationship between the motor vehicle and the further road user (see paragraph [0051]:  The representation of the contextual environment may include information about the agents and objects surrounding the vehicle, as well as semantic information about the traffic lanes, traffic rules, traffic signs, time of day, weather, and/or any other suitable information. The contextual environment may be represented in any suitable manner. As an example and not by way of limitation, the contextual representation may be encoded as a vector or matrix of numerical values, with each value in the vector/matrix corresponding to a predetermined category of information. For example, each agent in the environment may be represented by a sequence of values, starting with the agent's coordinate, classification (e.g., vehicle, pedestrian, etc.), orientation, velocity, trajectory, and so on.).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMETRA R SMITH-STEWART whose telephone number is (571)270-3965. The examiner can normally be reached 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEMETRA R SMITH-STEWART/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661